Citation Nr: 9923952	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right leg disability based on VA 
hospitalization and treatment in September-October 1990.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for heart attacks secondary to additional 
disability resulting from VA hospitalization and treatment in 
September-October 1990.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from August 1961 to July 1964.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in June 1998, inter alia, it was remanded 
to the Department of Veterans Affairs (VA) Houston, Texas, 
Regional Office (RO) for additional development.  Following 
the attempted completion of that requested development, the 
case was returned to the Board in June 1999, and is now ready 
for further appellate review.  


REMAND

Pursuant to the Board's June 1998 remand, although there is 
no documentation of the notification of the veteran, he was 
reportedly scheduled for two VA medical examinations that 
were to take place on July 16, 1998.  There is of record a 
computer printout entry that notes that the examinations were 
canceled by reason of "incorrect jurisdiction" and that the 
veteran failed to report on July 16, 1998, and was unable to 
be reached by telephone as it had been disconnected.  

The Board notes that in scheduling the veteran for the 
foregoing examinations, there is no indication that the RO 
informed the veteran of his obligation to appear for the VA 
medical examination, nor of the consequences of failure to 
report outlined in 38 C.F.R. § 3.655 (1998).  The Board also 
notes, however, that in March 1999, the RO issued a 
supplemental statement of the case as to the current issues 
on appeal, and the provisions of 38 C.F.R. § 3.655 were 
contained therein.  Unfortunately, the March 1999 
supplemental statement of the case was directed by 
handwritten envelope to the veteran at the wrong address, and 
there is no indication as to whether the supplemental 
statement of the case was resent to the veteran at his proper 
address of record.  Consequently, the veteran was not 
afforded an opportunity to comment on, or present evidence or 
arguments relevant thereto.  38 C.F.R. §§ 19.31, 20.302(c) 
(1998).  

Secondly, a review of the veteran's claims files fails to 
disclose the existence of an initial rating decision, a 
notice of disagreement, or a statement of the case as to the 
current issues on appeal.  The Board notes that the 
supplemental statements of the case that were issued in 
August 1996 and March 1999 mention that the original 
statement of the case had been issued on January 26, 1996, 
but the actual document is not of record.  The Board believes 
that it is incumbent upon the VA to attempt to locate these 
documents or to verify that they were issued in order that 
the veteran's claim may be properly considered on appeal.  
38 C.F.R. § 20.200 (1998).  In that regard, the Board's 
records indicate that when the veteran's claim was last 
before the Board in June 1998, the records were comprised of 
2 claims folders and 2 medical folders, but when the were 
returned to the Board there was only 2 claims folders and 1 
medical folder received.  Although it may be unlikely that 
the missing documents are contained in a medical folder, it 
may be prudent to locate the other medical folder to exhaust 
that avenue.  

Finally, the Board notes that the veteran's 38 U.S.C.A. 
§ 1151 claim has been ongoing since February 1991 because it 
was subject to an administrative stay for several years 
pending a decision by the United States Supreme Court in the 
case of Brown v. Gardner,__U.S.__, 115 S. Ct. 552 (1994).  
The Board notes further that the reasons and bases provided 
in the RO's March 1999 supplemental statement of the case 
indicates that there may be some confusion as to law of the 
case in the veteran's claim.  This confusion may result from 
the Gardner holding and the fluctuating state of the law 
following that holding, as it relates to the role that the 
fault of the VA may play in these cases.  Consequently, given 
that the statement of the case is not of record, wherein the 
law of the case would have been cited, the Board believes 
that it would be helpful to set it out in this remand.  

The Board notes that for those cases, including the instant 
case, that were held in abeyance pending the decision in 
Gardner, the fault, negligence, or accident requirement set 
forth in 38 C.F.R. § 3.358(c)(3), a section of the regulation 
implementing 38 U.S.C.A. § 1151, was invalidated in Gardner 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  The provisions of 38 C.F.R. § 3.358, excluding that 
section (c)(3), remained valid.  Subsequently, VA promulgated 
an amended rule § 3.358(c).  

For informational purposes, in pertinent part, the law of the 
instant case is as follows:

Where any veteran suffers an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151.

Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization was authorized.  38 C.F.R. § 3.358(b)(2).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).

Compensation is also not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

It is further noted that a January 20, 1995, memorandum 
opinion from the Office of the Attorney General advised that 
as to required "causal connection", the Supreme Court had 
addressed three potential exclusions from coverage under 38 
U.S.C.A. § 1151.  The opinion explained that:

Exclusion of the first two classes of cases would 
flow from the absence of the causal connection 
itself:  if the intended connection is limited to 
"proximate causation" . . . then "remote 
consequences" of treatment may be excluded, . . . 
and "incidents of a disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not the cause of 
the disability in these situations," . . . .  [T]he 
third exclusion . . ., unlike the first two, does 
not turn on the absence of a causal link between VA 
treatment and the injury in question.  Rather, it 
seems to be premised on some theory of consent . . 
.  What the Court . . . appears to have in mind . . 
. is not a naturally termed . . . "risk" at all, 
but rather the certainty or near-certainty that an 
intended consequence of consensual conduct will 
materialize.

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded again to the RO for the 
following actions:

1.  The RO must make an exhaustive search 
to locate the initial rating decision, 
notice of disagreement, and statement of 
the case that were purportedly issued in 
the current appeal.  This search should 
include an attempt to locate the medical 
folder that was noted to have been 
associated with the veteran's 2 claims 
files and 1 other medical folder when the 
appeal was last before the Board in June 
1998.  All efforts in this regard should 
be documented.  If the documents are 
found they should be associated with the 
claims folder.  If these documents cannot 
be found, an attempt should be made to 
replicate them to the extent possible. 

2. The veteran should be scheduled for 
the VA examination(s) outlined in the 
paragraphs below.  The documentation of 
the express efforts to schedule the 
veteran for these examinations should be 
associated with the claims folder.  In 
conjunction with these efforts, the 
veteran must be advised that failure to 
cooperate by reporting for the 
examination will result in the 
adjudication of his claims in accordance 
with the provisions of 38 C.F.R. § 3.655.

3.  The claims file and the associated 
private and VA medical records and 
folders must be made available to and 
reviewed by a VA vascular surgeon 
pursuant to conduction and completion of 
an examination of the veteran arranged by 
the RO.  

The purpose of the examination is to 
ascertain the nature and extent of any 
additional right leg disability 
demonstrated following the VA surgical 
treatment in September 1990.  After 
examining the appellant, the physician 
should express opinions in response to 
the following questions:  (a) Was there 
additional disability of the right leg 
demonstrated following the VA's September 
1990 surgery and, if so, was such 
additional disability due to the surgery 
or due to the natural progress of the 
condition?  (b) If there was additional 
disability demonstrated, what effect, if 
any, did the subsequent surgery at the 
private facility have on such additional 
disability?  (c) Does the veteran 
currently have additional disability of 
the right leg attributable to the 1990 
surgery?  (d) If the examiner finds there 
is additional disability of the right leg 
attributable to the VA treatment, then 
he/she should opine whether such 
additional disability aggravated the 
veteran's subsequent heart attacks as 
contended.  See Allen v. Brown, 7 Vet. 
App. 439 (1995), as outlined in the 
Board's June 1998 remand.  

In this regard, if the VA examiner is of 
the opinion that the veteran should be 
afforded an examination by a VA 
cardiologist, such examination should be 
arranged by the RO, and both examiners 
should correlate their findings for 
purposes of responding to the above 
inquiry as to aggravation of any 
nonservice-connected heart disorder.  
Also, if the examiners are of the opinion 
that the clinical records pertaining to 
previous treatment of the veteran for 
heart disease should be obtained pursuant 
to such examination, the RO should 
undertake the appropriate development to 
secure such records and associate them 
with the claims file for review by the 
examiners. 

In rendering the opinions, the 
physician(s) should take into account the 
veteran's contentions concerning 
inadequate surgical treatment afforded to 
him by VA necessitating surgery at the 
private facility.  The examiner should 
provide a complete rationale for any 
opinion expressed.  

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development is completed in 
full.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO's readjudication 
of the claim should be confined to 
whether or not VA treatment caused any 
additional disability pursuant to § 1151 
without regard to fault or accident and 
with consideration of Allen v. Brown, 7 
Vet. App. 439 (1995), if applicable.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case that includes the laws and regulations 
governing claims filed under the provisions of 38 U.S.C.A. § 
1151 prior to the issuance of the decision in Gardner as 
specifically outlined above.  A reasonable period of time for 
a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


